Case 8:21-cv-00624-WFJ-AEP Document 53 Filed 04/15/21 Page 1 of 1 PageID 2086




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

GOSSAMER WING, LLC, as Trustee,

       Plaintiff,
v.                                                      CASE NO. 8:21-cv-624-WFJ-AEP
                                              (former Fifteenth Judicial Circuit Court Case,
                                           Palm Beach County, Florida, No. 20-CA-11308)

THE BANK OF NEW YORK MELLON
f/k/a THE BANK OF NEW YORK, as
Trustee for the Certificate holders of
CWABS, Inc., Asset-Backed
Certificates, Series 2007-2,

      Defendant.
__________________________________/

                        ORDER VACATING JUDGMENT

       Upon consideration of this matter and being advised of the premises, the

Court hereby vacates the Default Final Judgment entered in this case on January 6,

2021, recorded on January 8, 2021, and found at Palm Beach County, Florida,

Official Records Book 32081, Pages 213–214 (Dkt. 49-1).

       The Court further sets aside the Clerk’s default entered herein (Dkt. 1-1 at

32).

       DONE AND ORDERED at Tampa, Florida, on April 15, 2021.




COPIES FURNISHED TO:
Counsel of record
